On reargument, judgment reversed upon the law and the facts, with costs, and complaint dismissed, with costs. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings will be made in *690accordance herewith. We think that the amendment in question to the Zoning Ordinance  was valid, that the notice of the public hearing and the time of its publication were sufficient, and that such a public hearing was held and the amendment legally enacted. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur. Settle order on notice.